DETAILED ACTION
                                  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims and Election/Restrictions
Claims 1-12, 15, 22-25 and 31-33 as filed on 5/07/2020 are presently pending. 
Applicant’s election without traverse of Group I, claims 1, 3, 4, 6-12 and 22-25, in the reply filed on 3/09/2022 is acknowledged.
Applicant’s election without traverse of species 3 (or “iii” as written in the claim) that is “a probiotic having both beta-glucosidase activity and esterase activity or an enzyme having both beta-glucosidase activity and esterase activity” (as written in claim 1) in the reply filed on 3/09/2022 is acknowledged.
Claims 2, 5, 11, 15, 23, 24 and 31-33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions (claims 2, 5, 15 and 31-33) and nonelected species (claims 11, 23 and 24), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/09/2022.
Claims 1, 3, 4, 6-10, 12, 22 and 25 are under examination in the instant office action. 
Claim Rejections - 35 USC § 112
Indefinite
Claims 1, 3, 4, 6-10, 12, 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites twice “the composition” as intended for treatment and prevention of a condition (see claim 1, lines 4-5) and for administration (see claim 1, lines 11-13), wherein one composition comprises 2 components including oleuropein and a probiotic/enzyme and the other composition comprises one component that is a probiotic/enzyme only. Thus, it is unclear what are component of a therapeutic composition as intended for practicing the claimed method. 
Claim 1 is rendered indefinite by the phase “an enzyme having both beta-glucosidase activity and esterase activity”. An enzyme or a pure enzyme has one enzymatic activity, while a crude extract or a crude preparation including preparation derived a probiotic bacteria might be characterized by 2 enzymatic activities. Thus, it is unclear what is encompassed by the phase “an enzyme having both beta-glucosidase activity and esterase activity” since it is not “an enzyme”.
Claim 1 is rendered indefinite by the phase “effective to achieve an effect” (see claim 1 last 2 lines). It is unclear what is intended as “an effect”. 
Claims 6 and 7 recite limitation drawn to incorporation of oleuropein into composition that appears to contain oleuropein. Thus, antecedent basis for this limitation is unclear in the claimed method.
Claims 8 and 25 are rendered indefinite by the phase “probiotic forms an oleuropein metabolite”. It is unclear when in the claimed method and from substrate “an oleuropein metabolite” is formed by probiotic since oleuropein is found in olive and not in bacteria. Please, also note that claims 8 and 25 are duplicate claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-10, 12, 22 and 25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2016/0263139 (Horcajada et al) in the light of evidence by Santos (IDS reference; World Journal of Microbiologu and Biotechnology, 2012, Vol. 28, No. 6, pages 2435-2440). 
The cited document US 2016/0263139 (Horcajada et al) discloses a method for the treatment or prevention of synovitis in an individual, wherein the method comprises step of administering to the individual a therapeutic composition comprising 2 components: 1) oleuropein and 2) probiotic as additional bioactive component including probiotics that are Lactobacillus and Bifidobacterium; for example: see abstract and see par. 0083, 0090. In view of the IDS reference by Santos, bacteria belonging to Lactobacillus and Bifidobacterium inherently possess both beta-glucosidase activity and esterase activity (page 2436, col.1, par. 2).
Thus, the cited document US 2016/0263139 (Horcajada et al) is considered to anticipate claim 1.
As applied to claims 3 and 4: in the method of the cited document US 2016/0263139 (Horcajada et al) the individual with synovitis has osteoarthritis, rheumatoid arthritis and conditions of synovitis are associated with lupus, gout, arthritis and combination thereof (par. 0008). 
As applied to claims 6 and 7: in the method of the cited document US 2016/0263139 (Horcajada et al) oleuropein is co-administered with additional bioactive component including probiotics as explained above; and oleuropein is provided in “effective amount” (par. 0020) within the broadest reasonable meaning of the claims. 
As applied to claims 8 and 25: in the method of the cited document US 2016/0263139 (Horcajada et al) the therapeutic composition comprises oleuropein metabolite such as hydroxytyrosol (0015); and/or probiotics including Lactobacillus and Bifidobacterium, that inherently possess beta-glucosidase activity and esterase activity, form or are capable of forming oleuropein metabolite such as hydroxytyrosol by converting oleuropein into hydroxytyrosol  in the light of evidence by Santos (entire document including page 2436, col.1, par. 2).
As applied to claims 9, 10 and 22: in the method of the cited document US 2016/0263139 (Horcajada et al) the therapeutic composition is administered orally (0093), daily for at least one month (0079) and to an elderly individual (0013).
As applied to claim 12: in the method of the cited document US 2016/0263139 (Horcajada et al) the therapeutic composition is provided in a form of food or drink (0102).
Thus, the cited document US 2016/0263139 (Horcajada et al) is considered to anticipate the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-10, 12, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0263139 (Horcajada et al), Santos et al (IDS reference; World Journal of Microbiology and Biotechnology, 2012, Vol. 28, No. 6, pages 2435-2440) and US 2008/0014322 (Ibarra et al).
The cited US 2016/0263139 (Horcajada et al) is relied upon as explained above for the disclosure of a method for the treatment or prevention of synovitis in an individual, wherein the method comprises step of administering to the individual a therapeutic composition comprising 2 components: 1) oleuropein and 2) probiotic as additional bioactive component including probiotics that are Lactobacillus and Bifidobacterium; for example: see abstract and see par. 0083, 0090. In view of the IDS reference by Santos, bacteria belonging to Lactobacillus and Bifidobacterium inherently possess both beta-glucosidase activity and esterase activity (page 2436, col.1, par. 2).
The cited US 2016/0263139 (Horcajada et al) does not explicitly recognize the role and/or specific effect of incorporating probiotic into the therapeutic composition together with oleuropein. 
However, US 2008/0014322 (Ibarra et al) explicitly teaches that a mix of enzymes including beta-glucosidase and esterase and/or a bacteria including Lactobacillus as a source of beta-glucosidase and esterase provide for enzymatic hydrolysis of oleuropein to obtain metabolites hydroxytyrosol and elanolic acid, thereby, providing a desirable effect in reducing bitterness of oleuropein, increasing antioxidant activity and providing metabolites that are better and easily absorbed by human body (0071-0073, 0010).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to incorporate probiotics and/or enzymes having  beta-glucosidase and esterase activities into therapeutic composition in the method of US 2016/0263139 (Horcajada et al)  with a reasonable expectation of success in treating or preventing synovitis because US 2016/0263139 (Horcajada et al) teaches treating or preventing synovitis by administering a therapeutic composition with oleuropein and probiotics and because prior art explicitly recognizes, teaches and suggests that incorporation of probiotics and/or enzymes with  beta-glucosidase and esterase activities into therapeutic composition with oleuropein provide for oleuropein metabolites with lesser bitterness, increases antioxidant activity and better absorption by human body.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-10, 12, 22 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims recite a method for administering to an individual a therapeutic composition comprising oleuropein and probiotics/enzymes with beta-glucosidase and esterase activities. The oleuropein and probiotics/enzymes with beta-glucosidase and esterase activities are natural products; and their combination is also a natural edible product. The individual under administration is a generic representative of unlimited population since all living individuals have loss of bone, cartilage and/or mobility to more or less degree or they all in need in preventing loss of bone, cartilage and/or mobility. Therefore, the claims are directed to a consumption of natural nutrition or to a mere act of eating.
This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed product, and the claimed product as a whole is nothing more than an attempt to generally link the product of nature to a particular technological environment.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
April 28, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653